Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 01/18/2022 are acknowledged.
According to the Amendments to the claims, claims 1-12has /have been amended with no new matter added.  Accordingly, claims 1-12 are pending in the application.  An action on the merits for Claims 1-12 are as follow.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0125768 A1) in view of Lee (KR 014797 B1).  
Regarding Independent Claim 1, Kim discloses a device of sensing a cooking container in an induction heating cooker (see Title), the induction heating cooker comprising a rectifying unit for rectifying an AC voltage from a power supply  to a DC voltage (the power source unit 300 rectifies and smoothes an AC power source to output a DC power source, [0054], Fig 3) and first and second switching units (switching  elements SWD1 and SWD2, [0053], Fig 3), for switching to alternately apply the DC voltage from the rectifying unit to a working coil (induction heating coil 111, [0042], Fig 3) for driving the working coil (converted DC power source is supplied as a driving power source of the induction heating coil 111, [0045], Fig 3), comprises: 
a second current sensing unit (resonance current detection unit 315… using a current detection element CT2, [0048], Fig 3) connected between a node and the working coil (CT2 connected between a node- a node located between C1 and C2, and 
a controller (320 denotes a load-state determination un9it, [0049], Fig 3) configured to determine if the cooking container is present on the working coil (a no-load determination unit 325, [0049], Fig 3). 
Kim discloses the invention substantially as claimed and as discussed above; except, a first current sensing unit connected between the power supply and the rectifying unit to sense a first current flowing between the power supply and the rectifying unit; a controller configured to determine if the cooking container is present on the working coil based on the first current and the second current.
Lee further teaches a first current sensing unit (current sensor 206, Fig 2, P 4 line 9) connected between a power supply (input power source 200, Fig 2, P 4 line 2) and a rectifying unit (rectifier 201, Fig 2, P 4 line 2) to sense a first current flowing between the power supply and the rectifying unit (206 sense a first current flowing between 200 and 201, see details in Fig 2); a controller configured to determine if the cooking container is present on the working coil (container sensing unit 208, P 4 line 20-32) based on the first current and a second current (212 and 213 to the current detected from the current sensor 206...it organizes on the switching controller 210…resonance potential detection unit 215 which is generated in 212 and 213…and blocks the pulse width modulating signal of the switching controller 210, P 4 line 20-32).
Kim with Lee’s further teaching of a first current sensing unit connected between the power supply and the rectifying unit (“the power supply and the rectifying unit” taught by Kim already) to sense a first current flowing between the power supply and the rectifying unit; a controller configured to determine if the cooking container is present on the working coil (“a controller configured to determine if the cooking container is present on the working coil” taught by Kim already) based on the first current and the second current because Lee teaches, in [detailed description of the invention], of providing an excellent protection on the switching element of the inverter circuit preventing damage by the overvoltage and surge voltage which generated in the conduction interval.
Regarding Claim 2, Kim in view of Lee teach the invention as claimed and as discussed above, and Lee further teach: 
Claim 2, wherein the controller determines if the cooking container is present on the working coil based on a ratio of the first current to the second current (“the second current” taught by Kim in claim 1 already. Lee taught: container sensing unit 208 detecting the container occurrence within 212 and 213 to the current detected from the current sensor 206...it organizes on the switching controller 210… resonance potential detection unit 215 which is generated in 212 and 213…and blocks the pulse width modulating signal of the switching controller 210, P 4 line 20-32).
Regarding Claim 4, Kim in view of Lee teach the invention as claimed and as discussed above, and Kim further teach: 
Claim 4, wherein the controller generates a ratio signal based on the first current (“the first current” taught by Lee already) and the second current (container sensing unit 208 detecting the container occurrence within 212 and 213 to the current detected from the current sensor 206...it organizes on the switching controller 210… resonance potential detection unit 215 which is generated in 212 and 213…and blocks the pulse width modulating signal of the switching controller 210, P 4 line 20-32, taught by Lee);

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0125768 A1) in view of Lee (KR 014797 B1) as applied to Claim 1, further in view of Jong-Hak Lee (KR 10 0204886 B1).  
Regarding Claim 3, Kim in view of Lee teach the invention as claimed and as discussed above; except Claim 3, wherein the controller digitally processes the first current and the second current, respectively to generate a first signal and a second signal, and determine if the cooking container is present on the working coil based on a ratio of the first signal to the second signal; 
Jong-Hak Lee further teaches: Claim 3, wherein controller (microprocessor 17, Fig 3, P 5 line 26) digitally processes the first current and the second current (“each of the first and second currents” taught by Kim in view of Lee already), respectively to generate a first signal and a second signal (outputs the break signal of the logic high state, Fig 3, P 5 line 26), and determine if the cooking container is present on the working coil based on the ratio of the first signal to the second signal (“determine if the cooking container is present based on the ratio of the first signal to the second signal” taught by Kim in view of Lee already); 
Lee in view of Kim with Jong-Hak Lee’s further teaching of Claim 3, wherein the controller digitally processes the first current and the second current, respectively to generate a first signal and a second signal, and determine if the cooking container is present on the working coil based on a ratio of the first signal to the second signal; because Jong-Hak Lee teaches, in P 5 line 26-32, of providing processing elements for an excellent digitally switching control signal output during process.

Claims 5-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 014797 B1) in view of Yun et al. (US 2019/0018048 A1).  
Regarding Independent Claim 5, Lee discloses a method of sensing a cooking container in an induction heating cooker (see Title, Fig 2), the induction heating cooker comprising a rectifying unit (rectifier 201, Fig 2, P 4 line 2) for rectifying an AC voltage from a power supply (input power source 200, Fig 2, P 4 line 2) to a DC voltage and first and second switching units (S1 and S2 of the heater selecting unit 216, FI 2, P 5, line 3), comprises:
connecting between the power supply and the rectifying unit to sense a first current flowing between the power supply and the rectifying unit (current sensor 206 between 200 and 201, see details in Fig 2, P 4 line 9);
determining if the cooking container placed on the working coil is present (container sensing unit 208, P 4 line 20-32) based on the first and second currents (212 and 213 to the current detected from the current sensor 206...it organizes on the switching controller 210…resonance potential detection unit 215 which is generated in 
Lee discloses the invention substantially as claimed and as discussed above; except, first and second switching units for switching to alternately apply the DC voltage from the rectifying unit to a working coil for driving the working coil; connecting between a node between the first and second switching units and the working coil to sense a second current flowing to the working coil;
	Yun et al. teach that first and second switching units (switching devices Q1 and Q2, [0065], Fig 5) for switching to alternately apply DC voltage from rectifying unit (rectifier 408, [0057], Fig 5) to a working coil (working coil 54, [0060], Fig 5) for driving the working coil; connecting between a node between the first and second switching units and the working coil (502 connecting between a node between Q1 and Q2 and 54, [0082], Fig 5) to sense a second current flowing to the working coil (current sensor 502 to sense… current flowing to the coil 54, [0060], Fig 5);
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Lee with Yun et al.’s further teaching of first and second switching units (“first and second switching units” taught by Lee already) for switching to alternately apply the DC voltage from the rectifying unit (“the rectifying unit” taught by Lee already) to a working coil for driving the working coil; connecting between a node between the first and second switching units and the working coil to sense a second current flowing to the working coil; because Yun et al. teaches, in Para. [0085] providing an excellent control of the switching device by controller 412 for operation convenience during processing.
Regarding Independent Claim 9, Lee discloses an induction heating cooker (see Title, Fig 2) comprises:
a power supply (input power source 200, Fig 2, P 4 line 2) configured to generate an AC voltage;
a rectifying unit (rectifier 201, Fig 2, P 4 line 2) configured to rectify the generated AC voltage to a DC voltage;
first and second switching units (S1 and S2 of the heater selecting unit 216, FI 2, P 5, line 3);
a first current sensing unit (current sensor 206, Fig 2, P 4 line 9) connected between the power supply and the rectifying unit to sense a first current flowing between the power supply and the rectifying unit (206 between 200 and 201, see details in Fig 2); and
a controller configured to determine if a cooking container is present on the working coil (container sensing unit 208, P 4 line 20-32) based on the first current and the second current (212 and 213 to the current detected from the current sensor 206...it organizes on the switching controller 210… resonance potential detection unit 215 which is generated in 212 and 213…and blocks the pulse width modulating signal of the switching controller 210, P 4 line 20-32). 
Lee discloses the invention substantially as claimed and as discussed above; except, first and second switching units configured to switch the DC voltage from the rectifying unit to alternately apply the DC voltage to a working coil for driving the working coil; a second current sensing unit connected between a node between the first and 
	Yun et al. teach that first and second switching units (switching devices Q1 and Q2, [0065], Fig 5) configured to switch the DC voltage from rectifying unit (rectifier 408, [0057], Fig 5) to alternately apply the DC voltage to a working coil (working coil 54, [0060], Fig 5) for driving the working coil; a second current sensing unit (current sensor 502 to sense… current flowing to the coil 54, [0060], Fig 5) connected between a node between the first and second switching units and the working coil (502 connecting between a node between Q1 and Q2 and 54, [0082], Fig 5) to sense a second current flowing to the working coil;
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Lee with Yun et al.’s further teaching of first and second switching units (“first and second switching units” taught by Lee already) configured to switch the DC voltage from the rectifying unit  (“the rectifying unit” taught by Lee already) to alternately apply the DC voltage to a working coil for driving the working coil; a second current sensing unit connected between a node between the first and second switching units and the working coil to sense a second current flowing to the working coil; because Yun et al. teaches, in Para. [0085] providing an excellent control of the switching device by controller 412 for operation convenience during processing.
Regarding Claims 6 and 10 Lee in view of Yun et al. teach the invention as claimed and as discussed above, and Lee further teach:
Claim 6, wherein the determining if the cooking container is present comprising:

Claim 10, wherein the controller determines if the cooking container is present on the working coil based on a ratio of the first current to the second current (container sensing unit 208 detecting the container occurrence within 212 and 213 to the current detected from the current sensor 206...it organizes on the switching controller 210… resonance potential detection unit 215 which is generated in 212 and 213…and blocks the pulse width modulating signal of the switching controller 210, P 4 line 20-32).

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 014797 B1) in view of Yun et al. (US 2019/0018048 A1) as applied to Independent Claim 5 and 9 respectively, further in view of Kim (US 2007/0125768 A1). 
Regarding Claims 8 and 12, Lee in view of Yun et al. teach the invention as claimed and as discussed above, and Lee further teach Claim 8, wherein the determining if the cooking container is present comprising: generating a ratio signal based on the first current and the second current (container sensing unit 208 detecting the container occurrence within 212 and 213 to the current detected from the current sensor 206...it organizes on the switching controller 210… resonance potential detection unit 215 which is generated in 212 and 213…and blocks the pulse width  Claim 12, wherein the controller generates a ratio signal based on the first current and the second current (container sensing unit 208 detecting the container occurrence within 212 and 213 to the current detected from the current sensor 206...it organizes on the switching controller 210… resonance potential detection unit 215 which is generated in 212 and 213…and blocks the pulse width modulating signal of the switching controller 210, P 4 line 20-32);
Lee in view of Yun et al. teach the invention as claimed and as discussed above; except Claim 8, comparing the ratio signal with a predetermined value; and determining if the cooking container is present on the working coil based on the comparison result; Claim 12, compares the ratio signal to determine if the cooking container is present on the working coil.
Kim further teaches: Claim 8, comparing ratio signal with a predetermined value (no-load determination unit 325 compares the temperature gradient detected by the temperature gradient detection unit 323 with a predetermined temperature gradient, [0072], Fig 3); and determining if the cooking container is present on the working coil based on the comparison result (325 decides…the electric cooker is in a no-load state, [0072]); Claim 12, compares the ratio signal to determine if the cooking container is present on the working coil (no-load determination unit 325 compares the temperature gradient detected by the temperature gradient detection unit 323 with a predetermined temperature gradient, [0072], Fig 3);
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Lee in view of Yun et al. Kim’s further teaching of Claim 8, comparing the ratio signal with a predetermined value; and determining if the cooking container is present on the working coil based on the comparison result; Claim 12, compares the ratio signal to determine if the cooking container is present on the working coil; because Kim teaches, in Para. [0075] providing excellent switching control to allow current flow into induction heating coil during cooking operation.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 014797 B1) in view of Yun et al. (US 2019/0018048 A1) as applied to Claims above, further in view of Jong-Hak Lee (KR 10 0204886 B1).  
Regarding Claims 7 and 11 Lee in view of Yun et al. teach the invention as claimed and as discussed above; except Claim 7, wherein the determining if the cooking container is present comprising: digitally processing the first current and the second current to generate a first signal and second signal; and determining if the cooking container is present on the working coil based on a ratio of the first signal to the second signal; Claim 11, wherein the controller digitally processes the first current and the second current to generate a first signal and second signal, and determine if the cooking container is present on the working coil based on a ratio of the first signal to the second signal.
Jong-Hak Lee further teaches: Claim 7, wherein the determining if the cooking container is present comprising: digitally processing (with microprocessor 17, Fig 3, P 5 line 26) each of the first and second currents (“each of the first and second currents” taught by Lee already) to generate a first signal and second signal (outputs the break Lee already); Claim 11, a controller (microprocessor 17, Fig 3, P 5 line 26) digitally processes the first current and the second current (“each of the first and second currents” taught by Lee already) to generate a first signal and second signal (outputs the break signal of the logic high state, Fig 3, P 5 line 26), and determine if the cooking container is present on the working coil based on the ratio of the first signal to the second signal (“determine if the cooking container is present based on the ratio of the first signal to the second signal” taught by Lee already).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Lee in view of Yun et al. with Jong-Hak Lee’s further teaching of Claim 7, wherein the determining if the cooking container is present comprising: digitally processing the first current and the second current to generate a first signal and second signal; and determining if the cooking container is present on the working coil based on a ratio of the first signal to the second signal; Claim 11, wherein the controller digitally processes the first current and the second current to generate a first signal and second signal, and determine if the cooking container is present on the working coil based on a ratio of the first signal to the second signal; because Jong-Hak Lee teaches, in P 5 line 26-32, of providing processing elements for an excellent digitally switching control signal output during process.
Response to Arguments
Applicant’s arguments with respect to Claims 1-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761